Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 03/28/2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US2011/0136143A1, published 06/09/2011, of record dated 1/28/2022) in view Sun et al. (Langmuir, vol. 22, pgs. 1201-1208, published 12/31/2005) and Hong et al. (US2007/0111331A1, published 05/17/2007), as evidenced by PubChem (retrieved on 05/06/2022, https://pubchem.ncbi.nlm.nih.gov/compound/Biotin).
Castro et al. teach oxidized cardiolipins which can conjugate to biotin and such cardiolipin-attachment molecule complex is useful for detection (see abstract). Castro et al. teach the modified cardiolipin is immobilized to a solid support and related immunoassays (see para. [0003]). Castro et al. teach that the solid supports are known to those in the art and include magnetic beads (see para. [0097]). Castro et al. teach that the solid phase can possess a factor that has the ability to attract and immobilize cardiolipin-attachment molecule complex and the factor can be any specific binding partner, for example, streptavidin, which is immobilized upon the solid phase and which has the ability to immobilize biotinylated oxidized cardiolipin, through a specific binding reaction (see para. [0134]). The evidentiary teachings of PubChem indicate that biotin contains CH4-COOH, which would read on R is a saturated alkyl chain having 4 carbon atoms. Castro et al. teach that the carboxyl groups of the oxidized cardiolipin may be activated for covalently attaching biotin (see para. [0030]). Castro et al. teach that the attachment molecules often contain a reactive group to facilitate covalent conjugation to the oxidized cardiolipin and the amine groups of amino acids are often used in this manner or attachment molecules lacking such groups can often be reacted with an appropriate chemical to produce them (see para. [0072]). 
Even though Castro et al. teach oxidized cardiolipin is attached to biotin to form biotinylated cardiolipin, Castro et al. do not teach the modified cardiolipin contains NH2 and nanobead. 
Sun et al. teach the synthesis of asymmetric dialkyl phospholipid bolaamphiphiles contain amine functionalities and the synthesis of phospholipid bolaamphiphiles that are conjugated to biotin via the terminal amine with or without polyethylene oxide spacer arm of varying chain length (see abstract). Sun et al. teach in Fig. 1 (A-C) and Scheme 1 the process of oxidizing and adding an amine functional group (NH2) and it is used to covalently conjugate with the biotin group. Sun et al. teach the binding affinity of biotin and streptavidin on solid support (see Fig. 1C and pg. 1202, left col., para. 2). Sun et al. teach that significantly, the presence of the amine group provides a convenient means for introducing a probe group or surface linker (see pg. 1202, left col., para. 2). 
Hong et al. teach diagnostic methods of using magnetic nanoparticles to quantitatively measure the ligands or biomolecules to quantitatively measure the ligands or biomolecules for assessing/evaluating (see abstract, Fig. 2). Hong et al. teach that nanotechnology advances rapidly and magnetic nanoparticles can be used for labelling biomolecules or biological targets (see para. [0008]). Hong et al. teach the differences between magnetic properties of free magnetic nanoparticles and the formed particle clusters can be measured for determining the amount of the ligands (see paras. [0010] and [0014]). Hong et al. teach magnetic particles are modified with streptavidin-biotin pair for enhancing the affinity toward the conjugated ligands (see bottom of para. [0029]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxidized cardiolipin of Castro et al. with NH2 of Sun et al. because Sun et al. teach that the presence of an amine functional group attached to a phospholipid compound provides a convenient means for introducing covalent binding to a biotin group. It would have been obvious to have modified the oxidized cardiolipin with NH2 group for linking to biotin because the structure of biotin contains a carboxyl functional group and biotin would not further need to be modified. Also, Castro et al. and Sun et al. both teach conjugating phospholipid and biotin by reacting of NH2 and carboxyl functional groups. In addition, the person would have used the magnetic beads of Castro et al. in nanoparticle forms as taught by Hong et al. because Hong et al. teach the versatility of using magnetic nanoparticles for detecting biomolecule targets such as measurable labels and clusters. Therefore, it would have been obvious to have used the modified NH2-cardiolipin of Castro et al. and Sun et al. on magnetic nanoparticles of Hong et al. because Castro et al., Sun et al. and Hong et al. recognize biotinylation and biotin-streptavidin affinity on solid substrate.
The person would have a reasonable expectation of success in modifying the oxidized cardiolipin and conjugating to streptavidin functionalized magnetic nanoparticle because it has been well understood Castro et al. and Sun et al. to conjugate biotin and phospholipid compounds by NH2 and carboxyl groups and Hong et al. teach that biotinylated molecules are conjugated on streptavidin-coated magnetic nanoparticle. Further, the person would have success in adding NH2 to the oxidized cardiolipin because NH2 is added at the OH position, as taught by Sun et al. 
With regard to claim 2, as stated above, PubChem has indicated that biotin contains CH4, which would read on R is a saturated alkyl chain containing 4 carbon atoms.
With regard to claim 3, Castro et al. do not teach the modified cardiolipin contains one -NH2. Sun et al. teach an amine functionalized group (NH2) (Fig. 1 (B-C) and Scheme 1). It would have been obvious that the modified cardiolipin has one NH2 because the reaction would only occur with a biotin.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record is Castro et al. and it does not teach or reasonably suggest the structural formula of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/
Examiner, Art Unit 1641                                                                                                                                                                                            

/Tracy Vivlemore/Primary Examiner, Art Unit 1635